Citation Nr: 1026226	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-01 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1993 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Manchester, 
New Hampshire, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which continued the 10 
percent rating for the Veteran's left and right knee 
disabilities.  

The Board notes that the Veteran's representative, Disabled 
American Veterans
 (DAV), was given an opportunity to submit a 646, Statement of 
Accredited Representative in Appealed Case, prior to certifying 
the appeal to the Board.  However, DAV failed to do so.  As the 
Veteran's representative was given the opportunity to submit a 
646, the Board may proceed with the issue on appeal.  See 38 
C.F.R. § 20.600.

The Board points out letters from the Veteran's doctors stating 
that his bilateral knee disability has affected his service-
connected depressive disorder.  At a May 2008 hearing before the 
undersigned, the Veteran clarified that he was not seeking an 
increased rating for depressive disorder, but rather was showing 
the effect his pain has on his daily life.  Therefore, a higher 
rating for depressive disorder is not currently before the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is 
manifested by pain, crepitus, tenderness, swelling, stiffness, 
weakness, extension limited to 10 degrees, flexion limited to 60 
degrees, mild antalgic gait and occasional use of a cane. 

2.  The Veteran's service-connected left knee disability is 
manifested by pain, crepitus, tenderness, swelling, stiffness, 
weakness, extension limited to 12 degrees, flexion limited to 70 
degrees, mild antalgic gait and occasional use of a cane. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for left 
knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.71a, Diagnostic Code 
(DC) 5260 (2009).

2.  The criteria for a rating higher than 10 percent for right 
knee arthritis have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.10, 4.71a, DC 5260 (2009).

3.   The criteria for entitlement to an separate initial rating 
of 10 percent for limitation of extension of the left knee have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.10, 4.71a, DC 5261(2009).

4.  The criteria for entitlement to an separate initial rating of 
10 percent for limitation of extension of the right knee have 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.10, 4.71a, DC 5261(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With regard to the Veteran's increased rating claims for left and 
right knee disabilities, Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on 
the foregoing, no further development is required with respect to 
the duty to notify.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting him in the procurement of 
service treatment records, pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has obtained the Veteran's service treatment 
records, VA treatment records, private treatment records and 
afforded the Veteran several VA examinations.  The examination 
reports are adequate to evaluate the Veteran's service-connected 
disabilities.  The examiner considered the Veteran's subjective 
complaints, examined him and set forth pertinent clinical 
findings.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 4.10 
(2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Court has also held that staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2009).

Moreover, in evaluating musculoskeletal disabilities, the Board 
must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).



III.  Analysis 

The Veteran's left and right knee degenerative arthritis are 
evaluated based on limitation of motion and are rated 10 percent 
under Diagnostic Code (DC) 5260.  Under DC 5260, concerning 
limitation of leg flexion, a 10 percent evaluation is warranted 
where the evidence demonstrates flexion limited to 45 degrees.  A 
20 percent evaluation is warranted where the evidence shows 
flexion limited to 30 degrees and a 30 percent evaluation is 
warranted where flexion is limited to 15 degrees.  

DC 5261 pertains to limitation of leg extension.  Under that Code 
section, a non-compensable evaluation is assigned where extension 
is limited to 5 degrees.  A 10 percent rating is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation is 
for application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In April 2005 the Veteran received Synvisc injections to his 
right knee and still had pain and swelling after the injections.  
The examiner noted that the pain resolved quickly and the Veteran 
had good range of motion.

In evaluating the severity of the Veteran's bilateral knee 
disability, the Board notes that, at an April 2005 VA 
examination, the Veteran complained of worsening pain in his 
knees that debilitated his life to an unimaginable level.  He 
stated that his pain was so severe that it was at times difficult 
to stand and walk.  Objectively, the examiner noted crepitus, 
tenderness, swelling and stiffness.  There were no findings of 
giving way or instability.  Range of motion for the left and 
right knees was zero to 110 degrees.  The Veteran's range of 
motion was painful and there was limitation of motion of 5 to 10 
degrees with repetitive movement.   The examiner diagnosed 
degenerative arthritis of the bilateral knees.  

The Veteran received another VA examination in January 2007.  The 
Veteran complained of weakness, crepitus, stiffness and reduced 
range of motion.  He also reported that at least one of his legs 
buckles daily.  He reported a flare-up where his knees became red 
and swollen, causing him to miss two days of work.  The Veteran 
stated that he generally misses two weeks of work a year due to 
his knees.  He reported that his doctor recommended arthroscopic 
surgery and that he uses a cane around the house to help with 
weakness and imbalance.   Objectively, the examiner noted that 
the Veteran's gait was not smooth and that he had tenderness to 
palpation.  His extension of the right knee was reduced by 10 
degrees and his flexion was limited to 90 degrees.  His extension 
of the left knee was restricted to five degrees and he had 
flexion limited to 60 degrees.  The examiner diagnosed 
degenerative osteoarthritis and patellofemoral syndrome.  The 
Veteran's range of motion was painful and there was limitation of 
motion of 5 to 10 degrees with repetitive movement.   

In May 2007, a private doctor for the Veteran noted troublesome 
pain and swelling in both knees associated with crepitus, 
grinding and rubbing.  The Veteran also reported significant 
discomfort at his sedentary desk job.  The doctor documented 
effusions and patellofemoral crepitus.  The Veteran had range of 
motion of the right knee 10 to 80 degrees and of the left knee 10 
to 90 degrees.  He had no marked redness or warmth with the 
effusions.  

Dr. D.W. sent a letter to the Board in June 2007, stating that 
the Veteran is disabled from severe arthritis of his knees and 
ankle.  The doctor stated that he lost 60 percent of the function 
in both of his legs, translating to a 40 percent loss of body 
function.  

In a letter dated in July 2007, the Veteran's private doctor 
stated that the Veteran has severe arthritis in his knees, with 
progressive pain and limited mobility.  The doctor noted pain 
present throughout the day with stiffness.  

The Veteran received a VA examination in September 2009.  The 
examiner had the opportunity to review the Veteran's case file 
and examine him.  The Veteran reported that his bilateral knee 
disability has worsened over time.  He reported that he 
experiences swelling, effusions, weakness, locking and 
instability.  He stated that he is sometimes forced to miss work 
due to his flare-ups which occur several times a month.  He 
receives treatment of meloxicam and Vicodin.  Doctors have 
discussed surgery or knee replacement, but the Veteran is not 
considered a candidate because he is too young.  The Veteran uses 
his cane monthly and has difficulty walking.  The examiner noted 
tenderness to palpation and both Drawer and McMurray signs were 
negative.  The left knee had extension minus 10 degrees and 
flexion to 80 degrees.  The right knee had extension minus 12 
degrees and flexion to 70 degrees.  The Veteran experienced pain 
on movement and had limited motion to 10 degrees on the left 
side.  The examiner noted significant limitation of motion and 
pain and stated that the bilateral knee disability affects the 
Veteran's overall functional status.  The Veteran reported losing 
three to four days from work over the last twelve months.  The 
examiner concluded that based on the examination it is feasible 
that the Veteran may lose an additional 10 to 15 degrees in range 
of motion.    

Statements from the Veteran's family and friends state that 
before service he used to be an extremely active and vivacious 
man.  Post service however, he is unable to conduct daily 
activities and cannot exercise or participate in the activities 
he once loved.  His wife also added that he has gone from mildly 
limited to severely disabled and is unable to participate in 
family activities.  

At the hearing in May 2008, the Veteran testified that he had 
pain, joint locking, instability, immobility, flare-ups and 
swelling of the knees.  He indicated that he had pain on motion 
of the knees.  He testified that his knee condition affected his 
ability to play with his children and to do chores around the 
house.  He also indicated that the knee pain had caused him to 
miss some time from work as an accountant.

The Board has considered the manifestations of the Veteran's 
bilateral knee arthritis.  
The evidence of record demonstrates that the Veteran is not 
entitled to a higher rating under DC 5260.  Based on the 
objective findings noted above, the Veteran does not meet or even 
approach the criteria for the next-higher 20 percent evaluation 
under DC 5260, as his flexion is not limited to 30 degrees or 
even 45 degrees.  In so concluding, the Board has considered the 
Veteran's complaints of pain.  However, without a showing of 
additional functional limitation resulting from such pain that 
would result in flexion limited to 30 degrees, a higher 
evaluation is not warranted on DeLuca principles.  

With respect to the possibility of a separate rating for 
limitation of flexion and extension, the Board acknowledges 
VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a 
claimant who has both limitation of flexion and limitation of 
extension of the same leg must be rated separately under DCs 5260 
and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  Therefore, the Veteran is 
entitled to two separate ratings under DC 5261 for limitation of 
extension.  The Veteran's left leg is limited 10 degrees of 
extension and therefore warrants a 10 percent rating.  The 
Veteran's right leg is limited to 12 degrees of extension and 
therefore warrants a 10 percent rating.  As there is no evidence 
in the file that the Veteran's extension is limited to 15 
degrees, a higher rating is not warranted.  

The Board will next look to other DC's to determine whether the 
Veteran is entitled to a higher rating under other Codes.  While 
the Veteran testified that he had instability of the knees, there 
is no objective evidence instability.  On the VA examinations in 
January 2007 and September 2009, both examiners noted the 
complaints of instability.  The January 2007 examiner indicated 
that on examination of the knees, there was no laxity or 
instability.  The September 2009 examiner indicated that 
examination did not show significant or clear cut giving away of 
the knees.  Additionally, there is no objective evidence of 
ankylosis, dislocation of cartilage, removal of cartilage or genu 
recurvatum.  See DCs 5256, 5257, 5258, 5259, 5262 and 5263.  
Therefore, a higher rating is not warranted for the left or right 
knee disability under other relevant DCs.  

The Board notes that the payment of compensation benefits as it 
pertains to a 40 percent overall rating for the knees may be 
limited by the amputation rule, 38 C.F.R. § 4.68.  Resolving any 
doubt in the Veteran's favor, the Board concludes that the left 
and right knee disabilities are more nearly approximated by an 
overall 40 percent rating under DCs 5260 and 5261, subject to 
regulations pertaining to the payment of monetary benefits, to 
include 38 C.F.R. § 4.68.   

In conclusion, the evidence shows that increased ratings under DC 
5260 are not warranted.  However, initial ratings to 10 percent 
for the left and right knees are warranted under DC 5261.  The 
appeal to this extent is granted.

Extraschedular 

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 9 
Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.



In this case, the schedular evaluation in this case is adequate.  
An evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected knee disability at issue, 
but the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic criteria 
adequately describes the severity and symptomatology of the 
Veteran's disability. Moreover, the evidence does not demonstrate 
other related factors.  The Veteran has not required frequent 
hospitalization due to his service-connected bilateral knees.  
Moreover, marked interference with employment has not been shown.  
In this regard, the Board acknowledges the Veteran's contentions 
that he missed approximately six days of work a year due to the 
pain in his knees.  However, he is currently employed as an 
accountant and the ratings he receives take into account that 
some days will be missed from work due to pain.  The Board also 
acknowledges the statement made by Dr. D.W. that the Veteran has 
lost 40 percent of his body function.  The Board believes the 
Veteran is now adequately rated for his knee disabilities.  In 
the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.






(continued on next page)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee is denied.

Entitlement to an separate initial rating of 10 percent for 
limitation of extension of the left knee is granted subject to 
the regulations pertinent to the disbursement of monetary funds.  

Entitlement to an separate initial rating of 10 percent for 
limitation of extension of the right knee is granted subject to 
the regulations pertinent to the disbursement of monetary funds.  



____________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


